50 F.3d 5
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas J. CONBOY, Plaintiff--Appellant,v.THE CREDIT BUREAU, INCORPORATED, ECIS Washington;  TRWCredit Data, Defendants--Appellees.
No. 95-1006.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1995.Decided March 22, 1995.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M. J. Garbis, District Judge.  (CA-91-2501-MJG).
Thomas J. Conboy, Appellant Pro Se.  Thomas Moss Wood, IV, NEUBERGER, QUINN, GIELEN, RUBIN & GIBBEN, P.A., Baltimore, MD;  Sandy David Baron, GOLDSTEIN & BARON, CHARTERED, College Park, MD, for Appellees.
Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Thomas J. Conboy appeals from the district court's order granting summary judgment to the Defendants on the claims added by Conboy in his Amended Complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here is neither a final order nor an appealable interlocutory or collateral order.  Accordingly, we grant the Appellees' motion to dismiss the appeal as interlocutory.


2
The Appellees have also moved for sanctions pursuant to Fed.R.Civ.P. 11.  Jurisdiction to award sanctions under Rule 11 lies in the district court.  To the extent that Appellees seek sanctions pursuant to Fed.  R.App. P. 38, their motion is denied.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED